 1   Spencer P. Hugret (State Bar # 240424)
     shugret@gordonrees.com                                                      JS-6
 2   GORDON & REES LLP
 3   275 Battery Street, Suite 2000
     San Francisco, CA 94111
 4   Telephone: (415) 986 5900
     Facsimile: (415) 986 8054
 5

 6
     Attorneys for Defendants
     FORD MOTOR COMPANY
 7
     Jacob Cutler (SBN 264988)
 8   Email: jcutler@slpattorney.com
     STRATEGIC LEGAL PRACTICES, APC
 9   1840 Century Park East, Suite 430
10
     Los Angeles, CA 90067
     Telephone: (310) 929-4900
11   Facsimile: (310) 943-3838

12   Attorneys for Plaintiff
     RAMIRO SERVANTES
13                         UNITED STATES DISTRICT COURT
14                       CENTRAL DISTRICT OF CALIFORNIA
15

16   RAMIRO SERVANTES,                              Case No. 2:18-cv-01011-AB-FFM
17                                                  [PROPOSED] ORDER
18
                    Plaintiff,                      GRANTING STIPULATION TO
                                                    DISMISS CASE
19
           v.

20   FORD MOTOR COMPANY; and DOES
     1 through 10, inclusive,
21
                    Defendants.
22

23

24

25
           Based on the Parties’ joint stipulation pursuant to Fed. R. Civ. P.
26
     41(a)(1)(A)(ii) and good cause appearing, the Court GRANTS the joint stipulation.
27

28
                                              -1-

                                                                         2:18-cv-01011-AB-FFM
 1   Accordingly, the Court DISMISSES with prejudice the Complaint as to all parties
 2   and claims. The Clerk of Court shall terminate the case.
 3

 4         IT IS SO ORDERED
 5

 6   Dated: 3/1/2019
 7

 8                                                      United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             -2-

                                                                      2:18-cv-01011-AB-FFM
